IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 CHANNARY HOR, individually,                   )         No. 80835-4-I
                                               )
                       Appellant/Cross-        )         DIVISION ONE
                       Respondent,             )
                                               )         PUBLISHED OPINION
               v.                              )
                                               )
 CITY OF SEATTLE, a Washington                 )
 Municipal Corporation, and OMAR               )
 TAMMAM,                                       )
                                               )
                       Respondent/Cross-       )
                       Appellant.              )
                                               )
                                               )

       HAZELRIGG, J. — Channary Hor was seriously injured in a vehicle accident

involving officers from the Seattle Police Department. Hor filed suit against the

driver of the vehicle she was riding in, the City of Seattle, and the individual officers

present at the time of the incident. After trial, the jury found the driver solely liable

and only awarded damages as to him. One of the key issues at trial was whether

the officers were in pursuit of the vehicle, which both officers denied.

       Following trial, one of the officers committed suicide and a local news article

attributed it to the officer’s feelings of remorse over the accuracy of his trial

testimony. Based on statements from individuals the officer had spoken with about

his testimony, Hor brought a motion for relief from judgment under CR 60(b)(4).

The defendants objected and argued the statements Hor sought to admit were
No. 80835-4-I/2


inadmissible hearsay.     The trial court agreed, denying the admission of the

evidence and the CR 60(b)(4) motion. Hor appeals arguing the evidence was

admissible under ER 801(d)(2)(i) or ER 804(b)(3), and that the trial court erred in

denying her CR 60(b)(4) motion. We agree that the evidence is admissible, and

reverse and remand on that basis, without reaching the CR 60(b)(4) motion.


                                       FACTS

       Channary Hor was rendered quadriplegic as the result of a motor vehicle

crash after an encounter with Seattle police. Hor filed suit against Omar Tammam,

the driver of the vehicle she was in. She also included as defendants the individual

Seattle Police Department (SPD) officers involved in the incident and the City of

Seattle (the City). Prior to trial, the City and officers filed an unopposed motion to

remove the officers from the caption of the case based on the City’s vicarious

liability, which completely indemnified the officers for any fault that might be

attributed to them.     Hor did not oppose the motion based on the mutual

understanding that the officers remained parties to the case.

       One of the fundamental disputes at trial was whether the officers had

engaged in a pursuit of the vehicle Hor was riding in, which the City and Officers

strenuously denied. Officer Arron Grant was the second officer to respond to the

initial contact with Tammam, but the first to depart the scene after Tammam’s

vehicle. At trial, Grant provided testimony that he was not engaged in a technical

pursuit, but Hor attacked his credibility on this matter. There was also expert

evidence from both sides on the issue of how the crash occurred. The jury

awarded Hor $17.4 million against Tammam and found the City not liable; the



                                        -2-
No. 80835-4-I/3


superior court entered a judgment in the City’s favor. Hor appealed on multiple

grounds and a panel of this court affirmed the judgment in an unpublished opinion.1

        Grant committed suicide in April 2017. In May of 2017, an article was

published by the Tacoma News Tribune entitled “Suicidal Lakewood police officer

brooded over his testimony in lawsuit, colleagues say.” Hor learned of Grant’s

allegedly inconsistent testimony from the news article. Through counsel, Hor

contacted officers to whom Grant had spoken about his trial testimony and

obtained their declarations. The statements in question are as follows:

        1. Declaration of Anders Estes (former Lakewood Police Sergeant):

        I recall Officer Grant shared with me the following: He basically told
        me that he had responded to help another officer. At some point
        during that call, a car ended up leaving the scene. He went in pursuit
        of that car. He definitely used the word “pursuit” in the technical
        sense of the word. He chased the car. The car ended up wrecking.
        Because of that wreck, there was a large civil suit against the City of
        Seattle. He said that when he got subpoenaed, he had to go talk to
        two attorneys who worked for the City of Seattle. Those attorneys
        asked him a lot of questions about the pursuit. One question he had
        trouble with was when he turned his lights on. He told me how long
        ago it was and that he did not remember. He said the attorneys really
        pressed him about when he turned his lights on. He could not tell
        them. They kept giving him different reference points. They finally
        said: “Let’s go out there.” They loaded him in a car and took him out
        to the scene. Once they were at the scene, they pointed at different
        places and said: Did you turn your lights on here or here? He said he
        did not remember. He could not remember. Finally, they gave him a
        reference point and instructed him you need to say you turned your
        lights on here. He told me he was uncomfortable with that. He came
        back to the department and spoke to people about it in the
        department. He said there were a number of people who said they
        had faced the same situation with prosecutors or attorneys. He said
        these people he talked to told him to just tell the truth, if he didn’t
        remember he didn’t remember. But, he said he really felt like he was
        under pressure. So when it finally came time to testify, he went up
        and testified to what the attorneys told him to testify to, which he

        1Hor v. City of Seattle, No. 70761-2-I (Wash. Ct. App. Aug. 3, 2015) (unpublished),
http://www.courts.wa.gov/opinions/pdf/707612.pdf.


                                              -3-
No. 80835-4-I/4


      knew was not the truth. Once he had done that, he said that he felt
      bad. He said he felt he had betrayed the badge or something like
      that. So he went to the then Chief Farrar and Assistant Chief Zaro
      and told them what he had done. He said they told him “Don’t worry
      about it.”

   2. The Declaration of Michael Wulff (Lakewood Police Officer):

      In discussing the event that took place while he was an SPD officer,
      Officer Grant told me that he was a secondary car involved in an
      injury incident. Officer Grant told me that he and another officer had
      contacted a vehicle in a park. He told me that the vehicle had fled
      and was followed by another officer. Officer Grant stated that the
      attorneys for the City of Seattle told him to testify that he and the
      other officer involved were not pursuing any vehicle and were not in
      pursuit; that no Seattle officers were in pursuit of the fleeing vehicle
      when it crashed; and that Officer Grant did not have his emergency
      lights activated.

      He stated the event happened a long time ago and that he couldn’t
      remember many details. He did not remember details about where
      or when his lights were activated. He could remember certain details
      about the initial car stop, the car fleeing, going after the fleeing car
      and following it, and seeing it wrecked around a corner. Officer Grant
      also stated that he felt pressured by the attorneys for the City to
      testify to observations or details that would assist the City’s case, but
      that he couldn’t because he didn’t remember or was not even present
      for some [sic] them. It was apparent from his actions and tone during
      this conversation that he was nervous and not looking forward to his
      testimony.

   3. Testimony from a deposition of Michael Zaro (Lakewood Police
      Chief) taken for Shadow v. Lakewood:2

      [examination by defense counsel]
      Q[:] Did Arron Grant come to you and say that he had given false
      testimony in a case where he was asked to testify?
      A[:] That he believed so, yes.
      Q[:] Okay. And he believed he was dishonest because he told—or
      strike that. What did Arron Grant believe he was—his testimony was
      dishonest?
      A[:] About?
      Q[:] Yeah. Yeah, why did he think he had been dishonest?
      [Plaintiff’s Counsel]: Object to the form of the question, but you can
      answer it if you know.

      2   Pierce County Superior Court No. 16-2-08405-8.


                                            -4-
No. 80835-4-I/5


       [Zaro]: The way he portrayed it to me was that he was in a deposition
       or a discussion with attorneys representing Seattle, and one of the
       points—one of the questions was where he turned his lights off in a
       pursuit, related to a civil suit that was going on. And he said it was in
       one location. They said, [c]ould it have been here? And they went
       back and forth and he finally agreed that it could have been here and
       testified to that but still believed it could have been—or still believed
       it was here, but he said it could have been in this other location.
       [Defense Counsel]:
       Q[:] So how did you guide him with regard to his concerns about
       dishonesty in that instance?
       A[:] I told him that—well, Chief Farrar and I both told him that was—
       that, you know, he got browbeat by a civil attorney into agreeing that,
       you know, something, could have happened here, that’s not
       uncommon, and that it wasn’t for him to worry about to the extent that
       he was worrying.

       Hor retained new counsel after gathering this information. Counsel sought

permission from the appellate court before seeking relief from judgment in the

superior court. In superior court, Hor filed a motion for an order to show cause

why relief from judgment should not be granted based on misconduct of a party

under CR 60(b)(4) and (11). The court granted Hor’s motion and set a show cause

hearing. The trial court also granted a stipulated order to substitute Grant’s estate

as party to the case.

       The City and Adam Thorp, the other SPD officer involved, objected to the

proffered evidence of Grant’s post-trial statements, arguing that relief from

judgment should not be granted. The administrator of Grant’s estate joined the

response from the City and Thorp.         Hor responded by arguing that Grant’s

statements were non-hearsay as statements by a party opponent under ER

801(d)(2)(i). Hor argued in the alternative that the statements were an exception

to hearsay exclusion under ER 804(b)(3) as statements against both Grant’s

pecuniary and penal interests. Following oral argument at the show cause hearing,



                                         -5-
No. 80835-4-I/6


the trial court ruled the statements were inadmissible under either of Hor’s

proffered theories. This evidentiary issue was dispositive and the court denied the

motion for relief from judgment. The court also denied Hor’s request for further

discovery. Hor now appeals to this court, after denial of her petition for direct

review by the Supreme Court.


                                    ANALYSIS

I.     Admissibility of Grant’s Post-Trial Statements

       Hor first argues that the court erred in excluding statements Grant

purportedly made to others prior to his death about his alleged perjury in the trial.

At the trial court, Hor asserted that the statements were admissible as non-hearsay

under ER 801(d)(2)(i) as a statement of party opponent, or in the alternative as an

exception to hearsay under ER 804(b)(3), statement against interest.

       This court reviews interpretation of an evidence rule de novo. Diaz v. State,

175 Wn.2d 457, 462, 285 P.3d 873 (2012). Once a reviewing court has determined

that the trial court properly interpreted an evidence rule, the standard of review

shifts for the question of how the rule was applied. “Admissibility of evidence is

within the broad discretion of the trial court and will not be reversed on appeal

absent a showing of manifest abuse of discretion.” In re Parentage of J.H., 112

Wn. App. 486, 495, 49 P.3d 154 (2002). “Discretion is abused if it is based on

untenable grounds or for untenable reasons.” Id. ER 102 states:

       These rules shall be construed to secure fairness in administration,
       elimination of unjustifiable expense and delay, and promotion of
       growth and development of the law of evidence to the end that the
       truth may be ascertained and proceedings justly determined.



                                        -6-
No. 80835-4-I/7



While ER 102 does not directly address the hearsay questions before us, this rule

serves as a guiding principle for our review of evidentiary rulings. See State v.

Butler, 53 Wn. App. 214, 223, 766 P.2d 505 (1989); See also Bengtsson v.

Sunnyworld Int’l, Inc., 14 Wn. App. 2d 91, 106 n.8, 469 P.3d 339 (2020).



       A. Statement by Party Opponent

       ER 801(d)(2)(i) states in relevant parts: “(d) Statements Which Are Not

Hearsay. A statement is not hearsay if . . . . (2) Admission by Party-Opponent.

The statement is offered against a party and is (i) the party’s own statement, in

either an individual or a representative capacity.” Washington case law on ER

801(d)(2)(i) under the particular posture presented here is not extensively

developed.

       The issue before us is whether, since his death, Grant’s statements still

constitute those of a party-opponent for purposes of ER 801(d). Hor first argues

that the statement is admissible based on numerous cases decided prior to

Washington’s adoption of the Federal Rules of Evidence in 1979. See Plath v.

Mullins, 87 Wn. 403, 151 P. 811 (1915); Loundry v. Lillie, 149 Wn. 316, 270 P.

1029 (1928). These cases do not guide our inquiry as they focus on common law

evidentiary rules which no longer represent our starting point since the adoption of

formal evidentiary rules. Further, federal courts are split on this issue and neither

party offers compelling argument as to why we should follow one side of that split




                                        -7-
No. 80835-4-I/8


over the other.3      We are, however, properly guided in our analysis by state

precedent.

        There are two Washington cases identified by the parties as helping to

illuminate the issue. Erickson v. Robert F. Keer, M.D., P.S., Inc. involved a medical

malpractice action brought by the son, husband, and estate of a patient who had

committed suicide. 125 Wn.2d 183, 185, 883 P.2d 313 (1994). The defendant

doctors sought to introduce statements by the deceased to a friend that her

husband was abusive, tight with money, and should be the prime suspect if

anything happened to her. Id. at 192. The trial court originally admitted the

statements, this court reversed, and the Supreme Court affirmed the Court of

Appeals. Id. The Supreme Court stated, “Mrs. Erickson’s statements were not an

admission of a party-opponent as to the wrongful death action brought by Andrew

and Craig Erickson in their individual capacities.”4 Id. However, the court then

“decline[d] to rule on the estate’s cause of action because no objection was made

or preserved on its behalf.” Id. at 192.

        This court’s opinion in the first phase of the appeal process provided similar

language, “Mrs. Erickson’s statements to Delaurenti are not admissions against

the interest of the claim for damages recoverable by her estate, and thus are not

admissible under ER 801(d)(2).” Erickson v. Robert F. Kerr, M.D., P.S., Inc., 69

Wn. App. 891, 902, 851 P.2d 703 (1993), reversed on other grounds, 125 Wn.2d

183. In Erickson, the testimony was being offered to prove damages, which


        3See Huff v. White Motor Corp., 609 F.2d 286 (7th Cir. 1979); Estate of Shafer v. C.I.R.,
749 F.2d 1216 (6th Cir. 1984); In re Cornfield, 365 F. Supp.2d 271 (E.D. N.Y. 2004).
       4 The decedent’s husband and son, respectively.




                                              -8-
No. 80835-4-I/9


distinguishes it from the facts of the case before us. Erickson’s statements would

have been used by the defense for mitigation as to an award for damages in favor

of the husband by attempting to prove the marriage was less than ideal and could

have thereby justified a smaller award. In Erickson, the court acknowledged the

decedent’s testimony was not going to have bearing against the estate, since it

went to the calculation of damages for the husband as to quality of the marriage.

Id. at 903.

       The parties also separately address In re Estate of Miller, 134 Wn. App.

885, 143 P.3d 315 (2006).      Miller involved an estate dispute as to whether

payments made to the deceased were loans or a gift. Id. at 888-89. Division

Three’s analysis of the statements made by the deceased includes a direct quote

from the Washington Practice series on evidence which states: “‘The death of a

party-opponent does not affect the admissibility of that party’s admissions under

Rule 801, but under some circumstances the admissions may be barred by the

dead man statute.’”    Id. at 895 (quoting 5B KARL B. TEGLAND, W ASHINGTON

PRACTICE: EVIDENCE § 801.34, at 336 (4th ed. 1999)). The court then held that

“[t]he deceased is a party to this lawsuit and his admissions are not inadmissible

hearsay pursuant to ER 801(d)(2).” Id.

       In the case before us, the trial court was disinclined to rely on Miller

because, as the City pointed out in its argument, that opinion primarily quotes the

4th edition of the Washington Practice Series on Evidence from 1999. Subsequent

updates abandon the analysis adopted in Miller, instead stating:




                                       -9-
No. 80835-4-I/10


       Prior to the adoption of the Federal Rules of Evidence and their state
       counterparts, a statement by a person in privity with a party was
       considered an admission by party-opponent, and such statements
       were often admissible on that theory. The drafters of the current
       rules, however, deliberately chose to change the law in this regard,
       and statements by persons in privity with a party are no longer
       admissible as admissions by a party-opponent.


§ 801.51, Admissions by persons in privity with party, 5B W ASH. PRAC., EVIDENCE

LAW AND PRACTICE § 801.51 (6th ed. 2018). While much of the parties’ briefing on

appeal centers on this shift between versions of the practice series, this argument

misses the mark. Miller is a published opinion and as such it is elevated above

secondary sources in the established hierarchy of legal authority. Miller has not

been overruled, thus, for purposes of ER 801(d)(2), the death of a party-opponent

does not bar the admissibility of their statements as non-hearsay under the

evidentiary rule.

       Miller is binding case law in our state. “[T]rial courts are bound by published

decisions of the Court of Appeals.” In re Marriage of Snider and Stroud, 6 Wn.

App. 2d 310, 315, 430 P.3d 726 (2018); RCW 2.06.040. Here, though the trial

court was presented with two alternatives, each discussed above, it is clear that

Miller controls. Based on this misapplication of the law, the trial court abused its

discretion by ruling that the declarations provided by Hor were inadmissible as

statements of a party opponent.



       B. Statement Against Interest

       Hor next argues in the alternative that the trial court erred in failing to admit

Grant’s statements under the hearsay exception of ER 804(b)(3) which provides:


                                        - 10 -
No. 80835-4-I/11


       (3) Statement Against Interest. A statement which was at the time of
       its making so far contrary to the declarant’s pecuniary or proprietary
       interest, or so far tended to subject the declarant to civil or criminal
       liability, or to render invalid a claim by the declarant against another,
       that a reasonable person in the declarant’s position would not have
       made the statement unless the person believed it to be true. In a
       criminal case, a statement tending to expose the declarant to criminal
       liability is not admissible unless corroborating circumstances clearly
       indicate the trustworthiness of the statement.


Hor avers, as she did in the trial court, that Grant’s statements to others were such

that they subjected him to criminal and civil liability, and potentially impacted his

pecuniary interest, and are therefore properly admissible as an exception to the

hearsay rule.

       The parties and the trial court appeared to focus on criminal or civil liability

at the show cause hearing and, with regard to civil liability, specifically the issue of

Grant’s indemnification by the City. The trial judge applied the rule and determined

that the statements did not rise to a level that would subject Grant to either civil or

penal liability, nor impact a pecuniary interest. The court held that Grant likely

would not have reasonably believed that such a risk existed at the time he made

them, stating,

       I don’t think they’re so far against any pecuniary interest, because
       Mr. Grant really did not have a pecuniary interest in the outcome of
       his case or in the statements that he made. I could not say that a
       person in Officer Grant’s position would not have made the
       statements unless he believed them to be true.


The City expressly admitted that Grant was operating in his official capacity as a

Seattle Police Officer when the car accident occurred and cited Seattle Municipal

Code Chapter 4.64 as the source and scope of his indemnification. The court



                                         - 11 -
No. 80835-4-I/12


appears to have found this argument persuasive in its consideration of whether the

statements could be admissible as an exception based on implicating Grant’s civil

liability. This is a reasonable outcome by the trial court as to civil liability from the

suit brought by Hor, based on indemnification by the City. However, this ignores

the clear, and separate, pecuniary interest a law enforcement officer has in not

having their credibility called into question such that impeachment evidence is

available to be used against them in future cases.

       If Grant was found by the trial court to have made inconsistent statements

under oath, any cases in which he was involved as an arresting or investigating

officer could be jeopardized and any prosecuting authority utilizing him as a

witness in future cases may be obligated to disclose such information to opposing

counsel. It is perhaps axiomatic that one of the key functions of a law enforcement

officer is to provide testimony in their official capacity. When testifying under oath,

officers, like other witnesses, are subject to impeachment. See ER 608.

       Brady v. Maryland makes clear the obligation of a prosecutor to disclose

favorable evidence in their possession to the defense. 373 U.S. 83, 83 S. Ct. 1194,

10 L. Ed. 2d 215 (1963); See also CrR 4.7. Favorable evidence in this context

includes impeachment evidence, as well as potentially exculpatory evidence.

State v. Davila, 184 Wn.2d 55, 70, 357 P.3d 636 (2015). If an officer is found to

have possible impeachment evidence associated with them, such that notification

must be issued to defense under Brady, this could have tangible consequences as




                                         - 12 -
No. 80835-4-I/13


to the officer’s pecuniary interests.5 A determination that one is a “Brady” officer

impacts promotions, lateral transfers or change of agencies, and can even result

in termination if the underlying impeachment information is sufficiently serious or

damaging.

        At the time Grant made these statements to other officers, they were against

his pecuniary interest in that they could have subjected him to greater scrutiny of

his credibility in future cases, impacting his ability to effectively carry out that

essential function of a police officer to credibly testify. Any such findings by the

trial court, which could be made during the CR 60 motion (or if perjury charges

were later brought), would then obligate the State to provide this information to

defense under Brady in any criminal prosecutions in which he was professionally

involved as a law enforcement officer. Such a determination can be sufficiently

stigmatizing as to have immediate and long lasting professional impact. If Grant’s

purported post-trial statements are to be believed, Estes’ declaration indicating that

Grant had characterized his conduct as having “betrayed the badge or something

like that” would demonstrate his awareness of the specific implications of

inconsistent testimony or perjury for a police officer. We find that the trial court

abused its discretion in failing to recognize this clear pecuniary interest for a

witness employed as a law enforcement officer. Given our conclusion that the

statements were against Grant’s pecuniary interest, we need not also determine




        5 Criminal law practitioners often refer to such officers as “Brady” officers or officers “on the
Brady list” based on a known need to disclose potential impeachment information and the
implications that can have on criminal prosecutions.


                                                 - 13 -
No. 80835-4-I/14


whether the statements subjected him penal or civil liability as any of these bases

may result in admission as a hearsay exception under ER 804(b)(4).

       Once a determination is made that a statement is against one’s interest,

then the trial court must determine the reliability of the statement. “Our Supreme

Court long ago established that to determine whether a hearsay statement against

interest satisfies the requirement of trustworthiness, courts should assess a

statement’s reliability using a nine-factor reliability test.” State v. J.K.T., 11 Wn.

App. 2d 544, 566, 455 P.3d 173 (2019). The nine-factors are:


       1. Was there an apparent motive for declarant to lie?
       2. What was the declarant’s general character?
       3. Did more than one witness hear declarant’s statement?
       4. Was the statement made spontaneously?
       5. Did the timing of the statements and the relationship between
       declarant and witness suggest trustworthiness?
       6. Does the statement contain an express assertion of past facts?
       7. Did the declarant have personal knowledge of the identity and role
       of the crime’s other participants?
       8. Was the declarant’s statement based upon faulty recollection?
       9. Was the statement made under circumstances that provide reason
       to believe the declarant misrepresented defendant’s involvement in
       the crime?

Id. (citing State v. Roberts, 142 Wn.2d 471, 497-98, 14 P.3d 713 (2000)).

       As the court did not find that the statements were such that they subjected

Grant to criminal liability or went against his pecuniary interest, it did not reach the

nine factors. The court noted that Grant had acknowledged his lack of memory

and, thereby, the reliability of his statements. Additionally, the record supports that

he had provided inconsistent statements such that the credibility of his memory as


                                         - 14 -
No. 80835-4-I/15


to a pursuit were already comprehensively raised at trial. This secondary analysis

is necessary to determine if reliability is sufficient to admit Grant’s statements into

evidence. The trial court is in the best position to weigh such factors in the full

context of all of the evidence presented.



II.    Relief from Judgment

       “On appeal, a trial court’s disposition of a motion to vacate will not be

disturbed unless it clearly appears that it abused its discretion.”       Lindgren v.

Lindgren, 58 Wn. App. 588, 595, 794 P.2d 526 (1990). “Abuse of discretion means

that the trial court exercised its discretion on untenable grounds or for untenable

reasons, or that the discretionary act was manifestly unreasonable.” Id. We are

unpersuaded by Hor’s argument on appeal that this court should apply a less

deferential standard of review because the judge who ruled on the CR 60(b)(4)

motion was not the same judge who heard the trial. Neither are we moved by the

assertion of the parties at oral argument that this court could, or should, rule on the

merits of the CR 60(b)(4) motion.

       Under CR 60(b)(4), a trial court may vacate a judgment entered which was

procured by fraud, misrepresentation, or misconduct.          “The rule is aimed at

judgments unfairly obtained, not factually incorrect judgments.” Sutey v. T26

Corporation, 13 Wn. App. 2d 737, 756, 466 P.3d 1096 (2020). “[T]he fraudulent

conduct or misrepresentation must cause the entry of the judgment such that the

losing party was prevented from fully and fairly presenting its care or defense.”

Lindgren, 58 Wn. App. at 596 (emphasis omitted).            The party attacking the

judgment under CR 60(b)(4) “must establish the fraud, misrepresentation, or other


                                        - 15 -
No. 80835-4-I/16


misconduct by clear and convincing evidence.“ Id. Further, perjury alone does not

necessarily rise to the level of fraud to warrant a vacation of judgment. Doss v.

Schuller, 47 Wn.2d 520, 526, 288 P.2d 475 (1955). Even then, the perjury must

be of “controlling importance” as to the determination of liability. Id.

       The court here denied the motion for relief from judgment based on the fact

that, absent Grant’s excluded post-trial statements, Hor had no evidence to meet

the standard for a CR 60 motion. In light of our reversal of the trial court’s ruling

on the admissibility of those statements, however, the parties will have an

opportunity to further litigate this issue and the court will consider the CR 60

standards anew. It may, at its discretion, order further discovery to provide a more

comprehensive record upon which to base its ruling. While we have offered

guidance with regard to admissibility of Grant’s purported statements, the trial court

is best situated to consider the impact they might have had on a jury and the final

judgments entered in this case.

       We reverse and remand for proceedings consistent with this opinion.




WE CONCUR:




                                        - 16 -